ACCEPTED
                                                                         03-13-00296-CR
                                                                                 6318951
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                    7/31/2015 5:44:58 PM
                                                                       JEFFREY D. KYLE
                       No. 03-13-00296-CR                                         CLERK

              IN THE COURT OF APPEALS FOR
     THE THIRD JUDICIAL DISTRICT OF TEXAS, AT AUSTIN
                                            RECEIVED IN
                                                  3rd COURT OF APPEALS
                      Robbie Dale Walker              AUSTIN, TEXAS
                                                  7/31/2015 5:44:58 PM
August 6, 2015               Appellant              JEFFREY D. KYLE
                                                          Clerk
                                 v.
                      The State of Texas
                              Appellee
 On Appeal in Case Number CR11-0908, from the 207th District
 Court of Hays County, the Hon. Jack H. Robison, Judge Presiding


                 Motion for Rehearing
 TO THE HONORABLE THIRD COURT OF APPEALS:
      COMES NOW, Robbie Dale Walker, Appellant in the above
 styled and numbered cause, by and through John G. Jasuta, his
 undersigned attorney of record, and respectfully files this “Motion
 for Rehearing” and in support of such Motion would show the
 Court:
                                  I
      Appellant was charged by indictment with the offense of theft
 over $200,000, a first (1st) degree felony, in Cause No. CR11-0908
 in the 207th District Court of Hays County, Texas.          He was
 convicted in said cause and was sentenced to twenty-five (25)
 years in prison. Notice of Appeal was timely given on April 29,
 2013. The Court affirmed his conviction on May 29, 2015.
                                  II
     Appellant would respectfully suggest that rehearing should be
granted in this case for two reasons. First, because the Court
incorrectly determined that      the trial court did not abuse its
discretion in concluding that there was no evidence to support a
finding that Appellant was incompetent to stand trial. Second,
because the Court incorrectly determined that Appellant failed to
demonstrate he was denied the effective assistance of counsel.
                              Prayer
     WHEREFORE,         PREMISES          CONSIDERED,   Appellant
respectfully prays that this Honorable Court to grant this motion
in all things, vacate its opinion of May 29, 2015, and remand this
case to the trial court of a new trial.
                              Respectfully submitted,


                              __________________________________
                              John G. Jasuta
                              Attorney at Law
                              1801 East 51st Street, Suite 365474
                              Austin, Texas 78723
                              eMail: lawyer1@johngjasuta.com
                              Tel. 512-474-4747
                              Fax: 512-532-6282
                              State Bar No. 10592300

                              Attorney for Appellant
           Certificate of Compliance and Delivery

     This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 300 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

July 31, 2015, a true and correct copy of the above and foregoing

“Motion for Rehearing” was transmitted via the eService function

on   the     State’s   eFiling   portal,   to   Chris    Johnson

(chris.johnson@co.hays.tx.us), counsel of record for the State of

Texas.


                            ______________________________________
                            John G. Jasuta